Dissenting Opinion by
Cercone, J.:
I join in the dissenting opinion of Judge Jacobs, but wish to add the folloiving three observations.
First, it is clear from the majority’s decision in the instant case, and the rationale of the Per Curiam af-firmance in Commonwealth v. Brady, that the majority feels that the immunity act must be strictly construed because of its potential for inducing witnesses to commit perjury. I perceive no such danger inherent in the act. I respectfully suggest that the majority errs when it confuses the instant immunity act with situations involving promises of immunity or promises of recommendations for leniency in sentencing. In those sitúa-*282tions there is indeed a problem with controlling the urge of a witness to exaggerate or fabricate testimony-in order to assure that the Commonwealth will satisfactorily carry out its half of the bargain. That quid pro quo, or bargained for exchange, simply does not come into play under the immunity act, where the witness receives immunity before he testifies so that he can gain nothing by inventing incriminating testimony. He need not fear punishment in case his testimony ultimately disappoints the Commonwealth’s expectations. The witness is confronted, no more-no less, with the same disincentive to lie under oath as any witness Avould be — the possibility of a perjury conviction. I therefore conclude that the majority’s concern about perjured testimony is overstated.
Second, I must renew my disagreement with the majority’s interpretation of Section 6 of the Act which, I maintain, is tantamount to reading that section out of the statute. Section 6 was clearly intended to be a statement of those kinds of criminal conduct which the legislature determined to be the equivalent of organized crime or racketeering.1 The majority, however, asserts that “Section 6 sets forth types of conduct which may fall within the scope of 'organized crime’ and 'racketeering’.” In so doing the majority renders Section 6 virtually useless. Por instance, if a hearing court asked whether conspiracy to commit murder constituted organized crime or racketeering under Section 6, the majority would answer, "yes”, if it would be organized crime and racketeering without Section 6. Thus, the immunity act is left wholly without a definitional referent, as though Section 6 were never written into law.
Finally, I think it is noteworthy that the majority reached the instant conclusion without reference to the *283Corrupt Organizations Act2 which, in treating the problem of organized crime a,nd racketeering from a different perspective,3 incorporated the immunity act by reference.4 From reference to the Corrupt Organizations Act, it becomes immediately apparent that it stands patently in refutation of the interpretation of the immunity act which the majority renders today.
I, therefore, respectfully dissent.
Spaeth, J., joins in this dissenting opinion.

 See Commonwealth v. Brady, 228 Pa. Superior Ct. at 234-42. (Dissenting Opinion by Cercone, J.)


 Act of December 6, 1972, P.L. 1482, No. 334, §1, 18 Pa. C.S. §911 (1973).


 See Note 1, supra.


 18 Pa. C.S. §911 (g) (1973).